MEMORANDUM **
Robert Miguel Ruvalcaba appeals his 168-month sentence imposed after his guilty plea conviction for conspiracy to distribute 500 grams or more of methamphetamine in violation of 18 U.S.C. § 846. We lack jurisdiction and dismiss. See United States v. Vences, 169 F.3d 611, 612 (9th Cir.1999).
We review de novo the waiver of a statutory right to appeal, United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998), and conclude that Ruvalcaba’s waiver of the right to appeal was knowing and voluntary.
First, we are not persuaded by Ruvalcaba’s contention that the plea agreement is ambiguous. The agreement states: “I agree to give up my right to appeal my conviction, the judgment, and orders of the Court. I also agree to give up any right I may have to appeal my sentence, except that I reserve my right to appeal an upward departure from the Guideline imprisonment range determined by the Court.” Second, Ruvalcaba’s contention that the district court’s Rule 11 colloquy was faulty fails because nothing in the colloquy rises to the level of plain error. See United States v. Ma, 290 F.3d 1002, 1005 (9th Cir.2002) (Rule 11 colloquy reviewed for plain error when no objection raised in district court).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.